      Case 2:16-cv-00607-DGC Document 182 Filed 04/24/19 Page 1 of 4



 1   J. Henk Taylor (016321)
     RYAN RAPP & UNDERWOOD, P.L.C.
 2
     3200 N. Central Ave, Suite 2250
 3   Phoenix, Arizona 85012
     Telephone: (602) 280-1000
 4   Facsimile: (602) 265-1495
 5   E-Mail: htaylor@rrulaw.com

 6   Jeffrey M. Eilender (admitted pro hac vice)
     Bradley J. Nash (admitted pro hac vice)
 7
     Joshua Wurtzel (admitted pro hac vice)
 8   SCHLAM STONE & DOLAN LLP
     26 Broadway
 9   New York, New York 10004
10   Telephone: (212) 344-5400
     Facsimile: (212) 344-7677
11   E-Mail: jeilender@schlamstone.com
     E-Mail: bnash@schlamstone.com
12
     E-Mail: jwurtzel@schlamstone.com
13
     Attorneys for Plaintiffs CWT Canada II
14   Limited Partnership and Resource Recovery
15   Corporation

16                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF ARIZONA
17
     CWT Canada II Limited Partnership, an
18   Ontario, Canada Limited Partnership; and
19   Resource Recovery Corporation, a Delaware
     Corporation,                                   Case Nos.: 2:16-cv-00607-PHX-DGC
20                                                             2:16-cv-02577-PHX-DGC
                           Plaintiffs,
21
22         v.                                       JOINT STATUS REPORT
                                                    REGARDING SETTLEMENT
23   Elizabeth J. Danzik, an individual; and Deja   EFFORTS
     II, LLC, an Arizona Limited Liability
24   Company
                          Defendants.
25
26   And related claims.
27
28
      Case 2:16-cv-00607-DGC Document 182 Filed 04/24/19 Page 2 of 4



 1
            In accordance with paragraph 12 of the Court’s Order Setting Final Pretrial
 2
     Conference and Trial (Dkt. No. 180), the parties jointly submit this status report regarding
 3
     their efforts to settle this case. Specifically, since February 2019, the parties have had
 4
     several discussions concerning settlement. And on April 15, 2019, Plaintiffs made a
 5
 6   demand to Defendants, based on Defendants’ promise to make a good-faith counter offer.

 7   Defendants have not yet made a counter offer, but will do so by the end of this month.

 8   Thus, the parties propose continuing their direct settlement discussions and reporting back
 9   to this Court on May 13, 2019 stating either that they (1) believe their direct discussions
10   have been productive and would like to continue those direct discussions as long as they
11   remain productive, or (2) request an order referring this case to the Magistrate Judge for
12
     mediation.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Case 2:16-cv-00607-DGC Document 182 Filed 04/24/19 Page 3 of 4



 1   Dated: April 24, 2019
            Phoenix, Arizona
 2
 3                                     Respectfully submitted,
 4                                     RYAN RAPP & UNDERWOOD, P.L.C.
 5
                                       By:     /s/ Henk Taylor (016321)
 6                                             J. Henk Taylor (016321)
                                               3200 N. Central Ave., Suite 1600
 7
                                               Phoenix, Arizona 85012
 8                                             Telephone: (602) 280-1000
                                               Facsimile: (602) 265-1495
 9                                             E-Mail: htaylor@rrulaw.com
10
                                       SCHLAM STONE & DOLAN LLP
11
                                               Jeffrey M. Eilender
12
                                               Bradley J. Nash
13                                             Joshua Wurtzel
                                               26 Broadway
14                                             New York, New York 10004
15                                             Telephone: (212) 344-5400
                                               Facsimile: (212) 34407677
16                                             E-Mail: jeilender@schlamstone.com
                                               E-Mail: bnash@schlamstone.com
17
                                               E-Mail: jwurtzel@schlamstone.com
18
                                       Attorneys for Plaintiffs CWT Canada II Limited
19                                     Partnership and Resource Recovery
20                                     Corporation

21
22
23
24
25
26
27
28

                                         -2-
      Case 2:16-cv-00607-DGC Document 182 Filed 04/24/19 Page 4 of 4



 1   WILENCHIK & BARTNESS P.C.
 2   By:   /s/ Dennis I. Wilenchik (with permission)
           Dennis I. Wilenchik
 3         2810 North Third Street
 4         Phoenix, AZ 85004
           E-Mail: diw@wb-law.com
 5
     BEUS GILBERT PLLC
 6
           Leo R. Beus
 7         Timothy John Paris
           701 North 44th Street
 8         Phoenix, AZ 85008
           E-Mail: lbeus@beusgilbert.com
 9         E-Mail: tparis@beusgilbert.com
10
     Attorneys for Defendants Tony Ker, Richard
11   Carrigan, Elizabeth J. Danzik, and Danzik
     Applies Sciences, LLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -3-
